Fourth Court of Appeals
                                          San Antonio, Texas
                                                 JUDGMENT
                                            Nos. 04-13-00663-CR &
                                                 04-13-00713-CR 1

                                          Dillan William STANLEY,
                                                  Appellant

                                                          v.

                                              The STATE of Texas,
                                                    Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CR-8100B
                            Honorable Maria Teresa Herr, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, appeal number 04-13-00713-CR is
DIMISSED, and the trial court’s judgment in appeal number 04-13-00663-CR is AFFIRMED.

         SIGNED January 28, 2015.


                                                           _____________________________
                                                           Marialyn Barnard, Justice




1
  After judgment, both appellant’s trial counsel and his current appellate counsel filed notices of appeal. Based on the
separate notices of appeal, this court inadvertently docketed this single appeal as two separate appeals, assigning the
first notice of appeal number 04-13-00663-CR, and then assigning the second notice of appeal number 04-13-00713-
CR. It is clear there is but one judgment and one conviction for a single offense in this case. Accordingly, we dismiss
appeal number 04-13-00713-CR because it is merely duplicative of the first filed appeal.